Case: 12-10106   Date Filed: 02/01/2013   Page: 1 of 2

                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-10106
                       ________________________

                   D.C. Docket No. 5:10-cv-00104-AKK



SILVADNIE QUAINOO,

                                                               Plaintiff-Appellee,

                                   versus

CITY OF HUNTSVILLE, ALABAMA,

                                                                      Defendant,

JENNIFER DENISE WATKINS,
HUNTER J. ALDRIDGE,

                                                        Defendants-Appellants.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                             (February 1, 2013)

Before HULL, WILSON and HILL, Circuit Judges.

PER CURIAM:
              Case: 12-10106     Date Filed: 02/01/2013   Page: 2 of 2

      Defendants-Appellants Jennifer Watkins and Hunter Aldridge appeal the

district court’s denial of their motion for summary judgment on the basis of

qualified immunity and state-agent immunity as to Plaintiff-Appellee Silvadnie

Quainoo’s 42 U.S.C. § 1983 and state law claims. Quainoo’s claims arose out of a

traffic stop conducted by Watkins and Aldridge, who were at the time police

officers with the City of Huntsville Police Department. After reviewing the

parties’ briefs and the record, and with the benefit of oral argument, we affirm the

district court’s denial of qualified and state-agent immunity to Watkins and

Aldridge for the reasons stated in the district court’s thorough and well-reasoned

order dated December 9, 2011.

      AFFIRMED.




                                          2